Citation Nr: 1645041	
Decision Date: 11/22/16    Archive Date: 12/09/16

DOCKET NO.  12-05 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a low back disability.  

2.  Entitlement to service connection for a neck disability.  

3.  Entitlement to service connection for a right lower extremity disorder, to include right ankle disability.  


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from July 11, 1995, to October 31, 2000.  

In a March 2010 Administrative Decision by the Department of Veterans Affairs (VA), it was determined that the Veteran was discharged under other than honorable conditions for the period of service between July 11, 1998, through October 31, 2000.  This serves as a bar to all VA compensation benefits relating to that period of service.  Eligibility for VA benefits is established based on military service from July 11, 1995, through July 10, 1998.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the VA Regional Office (RO) in Roanoke, Virginia.  

The claim of entitlement to service connection for a right ankle disorder has been reclassified as on the title page as such best represents the Veteran's claim.  

In July 2016, the Veteran testified before the undersigned Veterans Law Judge sitting at the Board in Washington, DC.  A copy of the hearing transcript is of record and has been reviewed.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

The Veteran is seeking entitlement to service connection for a low back disorder, a neck disorder, and a right lower extremity disorder, to include an ankle disorder.  He claims that his low back and neck disorders are residuals of an inservice motor vehicle accident (MVA) that occurred in October 1996.  He contends that his right ankle disorder is associated with inservice right lower leg extremity problems, to include running on concrete and in the woods during training, which occurred during his eligible active duty service.  

Review of the service treatment records (STRs) discloses that the Veteran complained of low back pain in June 1996 and that lower back strain was diagnosed.  He was seen for complaints of neck pain in August 1996.  Neck spasm was the diagnosis.  As asserted, these records also show that he was injured in a MVA in October 1996, and that he subsequently complained of low back and neck pain.  X-rays of the low back and cervical spine were negative at the time.  Muscle strain of the lower back was diagnosed as was trapezius strain.  The Veteran was also seen on at least one occasion with bilateral lower extremity complaints, to include that his legs hurt in May 1998.  It was noted that he was running when he experienced sharp pains in his shins.  Shin splints were ruled out.  

During the Veteran's period of service under other than honorable conditions from July 11, 1998, through October 31, 2000, which serves as a bar to all VA compensation benefits relating to that period of service, the Veteran continued to be seen for back, neck, and right lower extremity complaints.  Although no chronic lower back or neck conditions were noted at time of separation examination in October 2000, it was noted that his medical history included low back complaints associated with the 1996 MVA.  It was also noted that he had been in a short leg cast for 4 weeks.  

Post service treatment records show that the Veteran was examined by VA in November 2011.  No low back disorder was found.  Cervical strain was diagnosed, and the examiner opined that the condition was not related to the inservice MVA.  Instead, it was very likely due to his work at a bar.  No discussion of the right ankle was included in this report.  

Subsequently dated VA records from 2014 through 2016 show that the Veteran's medical problems include chronic low back and neck pain, as well as ankle and foot pain.  

The Veteran testified in support of his claims in July 2016, noting that he continued to experience and be treated for lumbar and cervical spine problems, as well as for right lower extremity, to include the right ankle and foot, conditions.  

Assistance by VA includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2015).  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  

Under the circumstances of this case, the Board finds that additional VA examinations are necessary.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for his lumbar spine, cervical spine, or right lower extremity, to include the right ankle, on appeal.  Any records that are not currently included in the claims file should be obtained and added to the file.  With any necessary authorization from the Veteran, the AMC/RO should attempt to obtain copies of pertinent treatment records identified by the Veteran that are not currently of record.  All efforts to obtain these records must be documented in the claims file.  If any records cannot be obtained, it should be so stated, and Veteran is to be informed of such.  

If pertinent records are received, the AMC/RO should ensure that VCAA examination and medical opinion requirements under 38 C.F.R. § 3.159(c)(4) (2015) are met as to this issue.  

2.  The Veteran must be afforded VA examination(s) to obtain opinions as to whether there is a current lumbar spine, cervical spine, or right lower extremity disorder, to include ankle disorder, and, if so, whether such is as likely as not (50 percent probability or more) related to the Veteran's period of recognized active duty service.  The claims file, including all electronically maintained records, must be made available to the examiner, and the examiner must specify in the records have been reviewed.  

Following the clinical examination, a review of the Veteran's service and post service treatment records; the Veteran's statements and testimony; and VA clinical findings and evaluations reports, the examiner must provide an opinion as to whether each low back, cervical, or right lower extremity disorder identified during the course of this appeal was incurred or aggravated during service, which is limited to his service from July 11, 1995, through July 10, 1998.  

As already noted, a March 2010 VA Administrative Decision determined that the Veteran was discharged under other than honorable conditions for the period of service between July 11, 1998, and July 10, 2002, serving as a bar to all VA compensation benefits relating to that period of service.  

The examiner(s) must provide a complete rationale for all opinions expressed.  If the examiner(s) cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner(s) must provide the reasons why an opinion would require speculation.  The examiner(s) must indicate whether there was any further need for information or testing necessary to make a determination.  

The examiner(s) must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

3.  The AMC/RO must notify the Veteran that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained and associated with the Veteran's claims file that shows that notice scheduling the examination was sent to his last known address.  Documentation must be also be obtained and associated with the Veteran's claims file demonstrating any notice that was sent was returned as undeliverable.  

4.  After completing the above, and any other development as may be indicated, re-adjudicate the issues on appeal.  If any claim remains denied, provide the Veteran and his representative with a supplemental statement of the case (SSOC).  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.  


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).  




